Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/774456 
    
        
            
                                
            
        
    

Parent Data15774456, filed 05/08/2018 is a national stage entry of PCT/IB2016/056723, International Filing Date: 11/08/2016PCT/IB2016/056723 Claims Priority from Provisional Application 62252952, filed 11/09/2015 


Final Office Action

Claims 31-48 are pending. 
Claims 31-38 were examined.
Claims 39-48 were withdrawn from consideration as non-elected invention. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/10/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith.

Election of Invention

Previously, nn response to restriction requirement filed on 02/10/2020, Applicant elected Group I. and species of the compound febuxostat and treatment of Alzheimer’s disease, without traverse. The elections read on claims 31-38. 



Response to Remarks

Applicants response filed on 11/13/2020 is acknowledged.   Applicant’s arguments were fully considered but were not found persuasive.  
Applicants argued that:

    PNG
    media_image1.png
    150
    649
    media_image1.png
    Greyscale


Applicants are correct that “the test for written description compliance is whether the disclosure of the application “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.”   The office action refers to the same.  However, Examiner notes that Applicants are not explaining where the claimed invention is described in the specification.   Applicants have not shown how this case law is different from the ones cited in the office action.  Applicants refer to “Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375 (Fed. Cir. 1983)).”   Applicants cited Allergen v. Sandoz (Fed. Cir. 2014) it clearly says that adequate description is required.    
Applicants further cited that “Accordingly, Applicant is permitted to satisfy written description requirements using prophetic examples under U.S. case law.”
Examiner agrees that specification must describe the claimed invention under 112 (a) written description requirement.   Examiner cited some case laws from MPEP 2163 which may be helpful in amending the claims.  Some were cited in the previous office action. Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
	Applicants in their response have not explained that where the description of claimed invention is described. .   Applicants may consider explain the claimed invention.  
Elected invention is febuxostat for treating Alzheimer’s disease.

derivatives are effective in the treatment of neurodegenerative diseases in human subjects, such as, but not limited to Alzheimer's Disease (AD), Parkinson's Disease (PD), and amyotrophic lateral sclerosis (ALS). [0072]. Specification describes various tests for Alzheimer’s disease, Parkinson disease, and ALS.
Furthermore, specification does not describe treatment of Alzheimer’s disease by febuxostat which is the elected species. .  
Specification describes a prediction that subjects receiving one or more courses of febuxostat or febuxostat derivatives will display increased neural progenitor amplification and neural differentiation as compared to subjects not receiving febuxostat or febuxostat derivatives, and will show a decrease in the pathology of the neurodegenerative disease and/or symptoms of the disease. The results will show that febuxostat and febuxostat derivatives are effective for promoting adult neurogenesis, and for the treatment of neurodegenerative diseases such as Alzheimer's  disease (AD), Parkinson's disease (PD), and amyotrophic lateral sclerosis (ALS), and related disorders. [0074].
The office action contains some important points of written description,  here added some paragraphs from MPEP 2163.See MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, "Written Description" Requirement [R-10.2019]

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification");

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" 
Rejection under 112 (a) is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 


Claims 31-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Elected invention is febuxostat for treating Alzheimer’s disease.
Specification does not describe treatment of Alzheimer’s disease by febuxostat. Specification describes in example 4, Febuxostat Treatment of Neurodegenerative Diseases 
This example will demonstrate that febuxostat and febuxostat derivatives are effective in the treatment of neurodegenerative diseases in human subjects, such as, but not limited to Alzheimer's Disease (AD), Parkinson's Disease (PD), and amyotrophic lateral sclerosis (ALS). [0072]. Specification describes various tests Alzheimer’s disease, Parkinson disease, and ALS.
Specification does not describe treatment of Alzheimer’s disease by febuxostat.  
Specification describes a prediction that subjects receiving one or more courses of febuxostat or febuxostat derivatives will display increased neural progenitor amplification and neural differentiation as compared to subjects not receiving febuxostat or febuxostat derivatives, and will show a decrease in the pathology of the neurodegenerative disease and/or symptoms of the disease. The results will show that febuxostat and febuxostat derivatives are effective for promoting adult neurogenesis, 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
The purpose of the written description requirement is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
The description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed. In other words, the applicant must `convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. The same is true for both process claims and composition claims. 
The written description requirement must be applied in the context of the particular invention and state of the knowledge. 
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SABIHA N QAZI/Primary Examiner, Art Unit 1628